MILLS, Judge.
Tillman appeals a compensation order that awarded benefits but denied an attorney’s fee. We affirm.
We do not decide the issues interpreting Section 440.34, Florida Statutes (1979), raised by this appeal. The record does not reveal that the attorney’s fee issue was presented to the deputy commissioner until a post-order proceeding styled “Motion to Revoke.” No reservation of jurisdiction was made in the final order, although it was drafted by Tillman’s attorney. The claim for benefits does not mention attorney’s fees. The pretrial order only ambiguously mentions fees in a boiler-plate waiver of the need for live evidence on that issue. We do not think that this issue was preserved.
AFFIRMED.
ERVIN and BOOTH, JJ., concur.